                        IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MISSOURI
                                 SOUTHERN DIVISION

AMANDA BAILEY,                                   )
                                                 )
                Plaintiff,                       )
                                                 )
        vs.                                      )     Case No. 6:19-cv-3413
                                                 )
SOUTHWESTERN BELL                                )
TELEPHONE COMPANY,                               )
                                                 )
                Defendant.                       )

                                     NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. §§ 1331, 1441 and 1446, Defendant Southwestern Bell Telephone

Company (“Southwestern Bell”) hereby removes to the United States District Court for the

Western District of Missouri the action styled Amanda Bailey v. Southwestern Bell Telephone

Company, Case No. 1931-CC01359, currently pending in the Circuit Court of Greene County,

Missouri (the “Circuit Court Action”). Defendant removes this case on the grounds of federal

question jurisdiction. In support of removal, Defendant states as follows:

I.      THE CIRCUIT COURT ACTION

        1.      On October 30, 2019, Plaintiff commenced this action in the Circuit Court of

Greene County, Missouri, by filing her Petition (“Petition”).

        2.      Plaintiff’s Petition purports to allege claims against Defendant for violation of the

Family and Medical Leave Act (FMLA);

        3.      Defendant was served with Summons and Petition on November 8, 2019.

        4.      The Notice of Removal is timely filed pursuant to 28 U.S.C. §1446(b) because it

is filed within thirty days of service.




              Case 6:19-cv-03413-RK Document 1 Filed 12/06/19 Page 1 of 3
       5.      Pursuant to 28 U.S.C. § 1446(a), copies of all process, pleadings, and orders

served on Defendant in the Circuit Court Action are attached as Exhibit A.

       6.      By removing this action, Defendant does not waive any defenses or objections

that it may have, including but not limited to, sufficiency of process, service of process, and

personal jurisdiction.

II.    VENUE

       7.      Pursuant to 28 U.S.C. § 1441(a), venue is proper in the United States District

Court for the Western District of Missouri because the territorial jurisdiction of this Court

includes the Circuit Court of Greene County, Missouri.

III.   NATURE OF CLAIMS AND FEDERAL QUESTION JURISDICTION

       8.      Plaintiff’s FMLA claim arises under federal law, 29 U.S.C. § 2601, et seq.

       9.      Because Plaintiff’s Petition asserts that Defendant violated federal law, this Court

has federal question jurisdiction pursuant to 28 U.S.C. § 1331, and this action may be removed to

this Court pursuant to 28 U.S.C. §§ 1441 and 1446.

IV.    COMPLIANCE WITH PROCEDURAL REQUIREMENTS

       10.     In accordance with 28 U.S.C. § 1446(d), Defendant will promptly file a copy of

this Notice of Removal with the Clerk of the Circuit Court of Greene County, Missouri, and will

simultaneously provide written notice of the filing of this Notice of Removal to counsel for

Plaintiff as reflected by the Certificate of Service.

V.     CONCLUSION

       Defendant removes this action to this Court from the Circuit Court of Greene County,

Missouri, and requests that this Court assume full jurisdiction over this matter as provided by

law.




                                        2
             Case 6:19-cv-03413-RK Document 1 Filed 12/06/19 Page 2 of 3
                                                  Respectfully submitted,


                                                  /s/ Sara K. McCallum
                                                  Daniel B. Boatright, #38803
                                                  Sara K. McCallum, #67473
                                                  LITTLER MENDELSON, P.C.
                                                  1201 Walnut, Suite 1450
                                                  Kansas City, MO 64106
                                                  Telephone: 816.627.4400
                                                  Facsimile: 816.627.4444
                                                  dboatright@littler.com
                                                  smccallum@littler.com

                                                  ATTORNEYS FOR DEFENDANT



                               CERTIFICATE OF SERVICE

       I hereby certify that on December 6, 2019, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system and further certify that I have mailed by U.S. Mail,

postage prepaid, the document to the following:

        Raymond Lampert,
        LAMPERT LAW OFFICE, LLC
        2847 S. Ingram Mill Rd., Ste A-100
        Springfield, MO 65804
        Phone: (417) 886-3330

        ATTORNEYS FOR PLAINTIFF


                                                    /s/ Sara K. McCallum
                                                    Attorney for Defendant




                                     3
          Case 6:19-cv-03413-RK Document 1 Filed 12/06/19 Page 3 of 3
